COURT OF APPEALS













COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )
                                                                              )               No.  08-06-00253-CV
                                                                              )
IN RE:  J. P. MORGAN CHASE BANK N.A.     )                     AN ORIGINAL
                                                                              )
                                                                              )     PROCEEDING IN MANDAMUS
                                                                              )
                                                                              )
                                                                              )
 
 
MEMORANDUM
OPINION ON PETITION FOR WRIT OF MANDAMUS
 
Relator, J. P. Morgan Chase Bank N.A.,
seeks a writ of mandamus against the Honorable Luis Aguilar, Judge of the 120th
District Court of El Paso County.  Mandamus will lie only to correct a clear
abuse of discretion.  Walker v. Packer,
827 S.W.2d 833, 840 (Tex.
1992)(orig. proceeding).  Moreover, there must be no other adequate
remedy at law.  Id. 
The Real Party in Interest, Beatriz Molinar de
Meneses, has expressly withdrawn the discovery
requests which gave rise to the trial court=s
discovery order.  This effectively
renders this mandamus proceeding moot. 
Accordingly, we deny mandamus relief. 
See Tex.R.App.P. 52.8(a).
 
October
5, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before McClure, J., Chew, J., and Barajas,
C.J. (Ret.)
Barajas, C.J. (Ret.)(Sitting by
Assignment)